In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-349 CR

____________________


GENE PAUL HOOKS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 84390




OPINION

	Gene Paul Hooks appeals his conviction for failure to comply with registration
requirements of a Sex Offender Registration Program.  See Tex. Code Crim. Proc. Ann.
arts. 62.06, 62.10 (Vernon Supp. 2004).  Hooks pleaded guilty, and the trial court
sentenced him to two years of confinement in a state jail facility.  In this plea-bargain case,
the trial court certified the defendant's right of appeal for matters raised by written motion
and ruled on before trial.  The appellant's brief presents seven points of error. 
	Point of error one contends the trial court erred when it denied Hooks's motion to
dismiss the indictment on ex post facto grounds.  Point of error three asserts the same error
as it relates to his motion to dismiss the indictment.  The Court of Criminal Appeals has
decided this same issue adversely to the appellant.  Rodriguez v. State, 93 S.W.3d 60, 67-79 (Tex. Crim. App. 2002).  Likewise, the United States Supreme Court held another
state's retroactive sex offender registration statute did not violate the Ex Post Facto Clause.
See Smith v. Doe, 538 U.S. 84, 102-06, 123 S. Ct. 1140, 155 L. Ed. 2d 164 (2003).  Points
of error one and three are overruled.
	Point of error two argues the trial court erred when it denied Hooks's motion to
dismiss the indictment on due process grounds.  In his argument under this point of error,
Hooks presents two complaints: (1) that he cannot qualify for an exemption under Article
62.0105 because the statute is retroactive and he has a reportable conviction; and (2) the
act authorizes public notification without any preliminary determination that he poses a
continuing threat to society. (1)  Much of the argument mirrors the constitutional challenge
rejected by the Court of Criminal Appeals in Ex parte Robinson, 116 S.W.3d 794, 796-97
(Tex. Crim. App. 2003).  Although Hooks tendered a general state and federal due process
challenge to the entire sex offender registration statute, the particular provisions of the act
that are challenged on appeal were not mentioned in the trial court.  Likewise, no specific
due process arguments or authorities were presented to the trial court.  An objection must
be made with sufficient specificity to make the trial court aware of the complaint.  Tex.
R. App. P. 33.1(a)(1)(A).  After examining the motions and the reporter's record of the
hearing on the motion, we conclude that appellant's arguments regarding Article 62.0105
and the lack of a continuing threat requirement were not raised in the court below.  We
hold that Hooks's general due process objection to the entire sex offender registration
chapter did not preserve the specific complaints that are raised for the first time on appeal. 
See Pham v. State, 125 S.W.3d 622, 629-30 (Tex. App.--Houston [1st Dist.] 2003, pet.
filed).  Accordingly, we overrule point of error two. 
 Point of error four states, "Appellant contends that the signing of the sex offender
registration form is violation of his fifth amendment against self incrimination."  This issue
was not presented to the trial court in any of Hooks's written motions.  Therefore, the
issue has not been preserved for appellate review.  Tex. R. App. P. 25.2(a)(2), 33.1.  Point
of error four is overruled.
	Point of error five urges that the trial court failed to give Hooks credit for all of the
time of his pre-trial incarceration.  This issue is outside the scope of this appeal.  Tex. R.
App. P. 25.2(a)(2).  Point of error five is overruled.
	Point of error six argues the evidence is insufficient to support the verdict.  We note
that Hooks pleaded guilty and executed a judicial confession.  Regardless, the issue is
outside the scope of this appeal.  Tex. R. App. P. 25.2(a)(2).  Point of error six is
overruled.
	Point of error seven contends the trial court erred in denying the appellant's double
jeopardy motion.  Hooks argues that his conviction is based solely on past crimes or
convictions.  The registration requirement is civil and remedial in nature and does not
constitute punishment for constitutional purposes.  Rodriguez, 93 S.W.3d at 79.  Thus, the
registration requirement does not violate the double jeopardy clause.  See generally Fant
v. State, 931 S.W.2d 299, 304-08 (Tex. Crim. App. 1996).  The criminal conduct alleged
in the indictment, failing to verify registration, is not an element of indecency with a child,
and conviction may be had upon the indicted offense without proof of the elements of
indecency with a child.  Thus, two distinct statutory provisions, as well as two distinct
transactions, are involved, and the offenses are not the same offense under Blockburger
v. United States, 284 U.S. 299, 304, 52 S. Ct. 180, 76 L. Ed. 306 (1932).  Point of error
seven is overruled.  The judgment is affirmed.
	AFFIRMED.

							______________________________
								STEVE MCKEITHEN
								        Chief Justice
Submitted on June 1, 2004
Opinion Delivered August 31, 2004
Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1.   See Tex. Code Crim. Proc. Ann. art. 62.0105 (Vernon Supp. 2004).